Case 5:18-cv-02388-JWH-SP Document 133 Filed 12/02/20 Page 1 of 5 Page ID #:2924




    1
    2
    3
    4
    5
    6
    7
    8                     UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
   11   VALERIA MERCADO and                    Case No. 5:18-cv-02388-JWH-SPx
        ANDREA KRISTYANNE HOLMES,
   12     individually and on behalf of all
          others similarly situated,           ORDER GRANTING
   13                                          DEFENDANT’S MOTION FOR
                    Plaintiffs,                PARTIAL DISMISSAL OF
   14                                          PLAINTIFFS’ FOURTH
              v.                               AMENDED COMPLAINT [Dkt.
   15                                          No. 115]
        VOLKSWAGEN GROUP OF
   16     AMERICA, INC. d/b/a AUDI OF
          AMERICA, INC.,
   17
                    Defendant.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 5:18-cv-02388-JWH-SP Document 133 Filed 12/02/20 Page 2 of 5 Page ID #:2925




    1         Before the Court is the motion of Defendant Volkswagen Group of
    2   America, Inc. (“VWGoA”) for partial dismissal of Plaintiffs’ Fourth Amended
    3   Complaint.1 The Court finds this matter appropriate for resolution without a
    4   hearing. See Fed. R. Civ. P. 78; L.R. 7-15. After considering the papers filed in
    5   support of the Motion and Plaintiffs’ Statement of Non-Opposition,2 the Court
    6   orders that the Motion is GRANTED in its entirety.
    7                                 I. BACKGROUND
    8         Plaintiffs Valeria Mercado and Andrea Kristyanne Holmes bring this
    9   action individually and on behalf of all similarly situated persons who purchased
   10   or leased 2015–2018 Audi Q7 vehicles that were designed, manufactured,
   11   distributed, marketed, and sold or leased by VWGoA or any parent, subsidiary,
   12   or affiliate of VWGoA.3 Plaintiffs allege that the 2015–2018 Audi Q7 vehicles
   13   were equipped with defective breaking systems.4 As discussed below, the
   14   operative complaint is the Fourth Amended Complaint.
   15   A.    Procedural History
   16         Mercado, individually and on behalf of all others similarly situated, filed
   17   the original complaint in this action on November 11, 2018.5 On February 11,
   18   2019, after VWGoA moved to dismiss Mercado’s original complaint,6 the Court
   19   entered an order granting Mercado leave to file a First Amended Complaint.7
   20
   21   1
              Def.’s Mot. for Partial Dismissal of Fourth Am. Class Action Compl. (the
        “Motion”) [Dkt. No. 115].
   22   2
              The Court considered the following papers: (1) Pls.’ Fourth Am. Class
   23   Action Compl. (the “4AC”) [Dkt. No. 114]; (2) the Motion (including its
        attachments); and (3) Pls.’ Statement of Non-Opp’n to the Motion (“Pls.’ Non-
   24   Opp’n”) [Dkt. No. 119].
        3
              4AC ¶ 1.
   25   4
              Id. at ¶ 2.
   26   5
              See generally Pls.’ Compl. [Dkt. No. 1].
        6
   27         See Def.’s Mot. to Dismiss Pls.’ Compl. [Dkt. No. 15].
        7
              See Order re Stipulation Allowing Pl. to File First Am. Compl. and Mot.
   28   to Dismiss Schedule [Dkt. No. 48].

                                                -2-
Case 5:18-cv-02388-JWH-SP Document 133 Filed 12/02/20 Page 3 of 5 Page ID #:2926




    1   Mercado and Plaintiff Jacob Whitehead (now-dismissed) filed their First
    2   Amended Complaint on February 22, 2019.8 On May 1, 2019, the Court entered
    3   an order granting, in part, the parties’ stipulation9 for Mercado to file a Second
    4   Amended Complaint removing and dismissing Whitehead (and substituting a
    5   new named plaintiff) and setting a briefing schedule for VWGoA to file its
    6   motion to dismiss the Second Amended Complaint.10 Mercado and Holmes
    7   filed the Second Amended Complaint on May 1, 2019.11
    8         On May 17, 2019, VWGoA moved to dismiss the Second Amended
    9   Complaint,12 which Plaintiffs timely opposed.13 On November 26, 2019, the
   10   Court entered an order granting, in part, the motion of VWGoA to dismiss the
   11   Second Amended Complaint with leave to amend with respect to Plaintiffs’
   12   claims for (1) violation of the California Consumer Legal Remedies Act
   13   (“CLRA”) and California’s Unfair Competition Law (“UCL”) as advanced by
   14   Mercado; (2) negligence, product liability, violation of the Magnuson-Moss
   15   Warranty Act (“MMWA”), and violation of the Song-Beverly Act as advanced
   16   by Holmes; and (3) violation of the statutes of states other than California.14
   17         Plaintiffs filed their Third Amended Complaint on December 17, 2019.15
   18   On December 31, 2019, VWGoA moved to dismiss the Third Amended
   19   Complaint,16 which Plaintiffs opposed.17 On May 15, 2020, the Court entered an
   20
   21   8
              See generally First Am. Compl. [Dkt. No. 53].
   22   9
              See Stipulated Briefing Schedule [Dkt. No. 77].
        10
   23         See Order re Stipulation re Briefing Schedule [Dkt. No. 78].
        11
              See generally Second Am. Compl. [Dkt. No. 79].
   24   12
              Def.’s Mot. to Dismiss Second Am. Compl. [Dkt. No. 81].
   25   13
              Pls.’ Opp’n to Def.’s Mot. to Dismiss Second Am. Compl. [Dkt. No. 86].
        14
   26         See Order re Def.’s Mot. to Dismiss Second Am. Compl. [Dkt. No. 97].
        15
              See generally Third Am. Compl. [Dkt. No. 98].
   27   16
              Def.’s Mot. to Dismiss Third Am. Compl. [Dkt. No. 100].
   28   17
              Pls.’ Opp’n to Def.’s Mot. to Dismiss Third Am. Compl. [Dkt. No. 106].

                                                -3-
Case 5:18-cv-02388-JWH-SP Document 133 Filed 12/02/20 Page 4 of 5 Page ID #:2927




    1   order granting, in part, the motion of VWGoA to dismiss the Third Amended
    2   Complaint, (1) dismissing with prejudice Plaintiffs’ claims for negligence,
    3   product liability, and violation of the Song-Beverly Act as advanced by Holmes;
    4   (2) dismissing without prejudice Plaintiffs’ claims for violation of the CLRA and
    5   UCL as advanced by Mercado; and (3) dismissing without prejudice Plaintiffs’
    6   claim for violation of the MMWA.18
    7         As discussed above, Plaintiffs filed the operative 4AC on May 29, 2020.19
    8   In their 4AC, Plaintiffs assert the following four claims for relief against
    9   VWGoA: (1) Violation of the California CLRA, Cal. Civ. Code §§ 1750, et seq.;
   10   (2) Violation of the California UCL, Cal. Bus. & Prof. Code §§ 17200, et seq.;
   11   (3) Violation of the MMWA, 15 U.S.C. §§ 2301, et seq.; and (4) Violation of the
   12   Song-Beverly Consumer Warranty Act, Cal. Civ. Code §§ 1790, et seq.20
   13         VWGoA filed the instant Motion on June 12, 2020. Plaintiffs timely21
   14   filed their Statement of Non-Opposition on September 2. By order of the Chief
   15   Judge entered on September 28, this action was transferred to this Court.22
   16                                   II. DISCUSSION
   17         VWGoA moves for partial dismissal of Plaintiffs’ 4AC. Specifically,
   18   (1) VWGoA moves to dismiss the CLRA and UCL claims by Holmes (Counts 1
   19   and 2) with prejudice, because the 4AC fails to identify any affirmative
   20   misrepresentation by VWGoA, despite having been afforded the opportunity to
   21
   22
   23   18
              See Minutes (In Chambers) Def.’s Partial Mot. to Dismiss Third Am.
        Class Action Compl. (the “TAC Dismissal Order”) [Dkt. No. 113].
   24   19
              See generally 4AC [Dkt. No. 114].
   25   20
              See generally id.
        21
   26         See Order Continuing Def.’s Mot. for Partial Dismissal of Fourth Am.
        Class Action Compl. [Dkt. No. 116]; Stipulation for Extension of Time to File
   27   Response and Reply as to Def.’s Mot. to Dismiss Fourth Am. Compl. [Dkt.
        No. 117].
   28   22
              Order of the Chief Judge (#20-135) [Dkt. No. 120].

                                                 -4-
Case 5:18-cv-02388-JWH-SP Document 133 Filed 12/02/20 Page 5 of 5 Page ID #:2928




    1   replead;23 and (2) VWGoA moves to dismiss Plaintiffs’ MMWA claim
    2   (Count 3) with prejudice, because, as the Court found in its order dismissing
    3   Plaintiffs’ Third Amended Complaint, the Technical Service Bulletin upon
    4   which Plaintiffs rely to support this claim does not apply to Plaintiffs’ vehicles,24
    5   and, therefore, the 4AC fails to state a valid manufacturing defect claim that
    6   would be subject to the MMWA.25 As stated above, Plaintiffs do not oppose the
    7   Motion.
    8         Accordingly, the Court GRANTS VWGoA’s Motion in its entirety.
    9   Plaintiff Holmes’ claim for violation of the CLRA (Count 1) and claim for
   10   Violation of the UCL (Count 2) are DISMISSED with prejudice. Plaintiffs’
   11   claim for violation of the MMWA (Count 3) is DISMISSED with prejudice.
   12         IT IS SO ORDERED.
   13
   14   Dated: December 2, 2020
                                                John W. Holcomb
   15                                           UNITED STATES DISTRICT JUDGE
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
        23
              Motion 2:23–3:25.
   27   24
              See TAC Dismissal Order 11–12.
   28   25
              Motion 4:3–5:5.

                                                 -5-
